Case 2:21-bk-14776-WB   Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 3 Page 1 of 20




                           EXHIBIT 3
Case 2:21-bk-14776-WB             Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                                                                       Desc
                                       Exhibit 3 Page 2 of 20


                   This page is part of your document - DO NOT DISCARD
                                                      lOs-1,VQ.
                                                                                                    20190466495
                             :@� . . � ��\
                                     �-<. Of
                                                                                                                                                     lll/111/IIIIIIIIII
                                                                                         111111111111 llllllllll lllll llllllllll lllll l/111                                Pg8f:=
                                                                                                 Recorded/Filed in Official Records
                                                                                               Recorder's Office, Los Angeles County,
                                                                                                           California

                                                                                                              05/22/19 AT 08:00AM


                                                                                                                                                        FEES:                     98.00
                                                                                                                                                        TAXES:                     0. 00
                                                                                                                                                        OTHER:                     0.00
                                                                                                                                                        SB2:                     150.00
                                                                                                                                                        PAID:                    248.00




                  II I I IIII       Ill I               II I I II II Ill 111111111111111
                                                                 LEADSHEET




                     II I I II I II I Ill I I II I 1111111111111111
                                                             201905220190009


                                                                   00016636583



                                                    I llllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                       009838851

                                                                             SEQ:
                                                                              02

                                                         SECURE - 8:00AM

                             I IIIIII IIIII IIIIII IIIII IIII IIIII IIIIII IIII IIII IIIIII IIIIII IIII IIIIII Ill llllll llllll 11111111111111111

                            I IIIII IIIIII IIIII IIIII IIIIII Ill lllllll llll lllll llllll lllll llll lllll lllll lllll lllll 111111111111111111
                           THIS FORM IS NOT TO BE DUPLICATED
       ESJ.1011                                                                                                                                              5925876         �
    Case 2:21-bk-14776-WB ONLY:
FOR REFERENCE             Doc 19-3 Filed20190466495
                                         08/16/21 Entered 08/16/21 14:34:33
                               Exhibit 3 Page 3 of 20
                                                                                                                                      Desc

 .;.    i
       RECORDING REQUESTED BY
              C,4--TCSt.A
       WHE� RECORDED MAIL TO



       CREATIVE INVESTMENT GROUP, INC.
       2400 W. MAGNOLIA BL VD.,
       BURBANK, CA 91506
       Loan Number: RMF4017957

       Property Address:
       1223 NORTH JUNE STREET
       LOS ANGELES, CA 90038           Sf\: Z.Sp (t1
       APN: 5532-002-006
                                                                                                    SPACE ABOVE THIS LINE FOR RECORDERS USE
                                                              DEED OF TRUST
                                              AND ASSIGNMENT OF RENTS
       DEFINITIONS

       Words used in multiple sections of this document are defined below and other words are defined in Sections 3, 10, 12, 17, 19, 20 and 22.
       Certain rules regarding the usage of words used in this document are also provided in Section 15.

       (A) "Security Instrument" means this document, which is dated APRIL 30, 2019, together with all Riders to this document.

       (B) "Borrower" is RENE JOSEPH BLANCAS DE BLANCO, AN UNMARRIED MAN. Borrower is the trustor under this Security
       Instrument. Borrower's mailing address is: 1223 NORTH JUNE STREET, LOS ANGELES, CA 90038.

       (CJ "Lender" is EXIDBIT D. Lender is the beneficiary under this Security Instrument.

       (D) "Trustee" is ALL COUNTIES TRUSTEE SERVICE COMPANY, to whom Borrower irrevocably grants, transfers and assigns
       property, in Trust, with Power of Sale.

       (E) "Note" means the promissory note signed by Borrower and dated APRIL 30, 2019. The Note states that Borrower owes Lender
       ONE HUNDRED FIFTY FIVE THOUSAND DOLLARS exactly (U.S. $155,000.00) plus interest.

       (F) "Property" means the property that is described below under the heading "Transfer of Rights in the Property."

       (G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges due under the Note, and all
       sums due under this Security Instrument, plus interest.

       (H) "Riders" means all riders to this Security Instrument that are executed by Borrower. The following riders are to be executed by
       Borrower: Assignment of Rents and Profits; Security Agreement and Protection of Lenders' Security Rider.

       (I) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations, ordinances and administrative
       rules and orders (tha1 have the effect of law) as well as all applicable final, non-appealable judicial opinions.

       (J) "Community Association Dues, Fees and Assessments" means all dues, fees, assessments and other charges that are imposed on
       Borrower or the Property by a condominium association, homeowners association or similar organization.

       (K) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper
       instrument, which is initiated through an electronic terminal, telephonic instrument, computer, or magnetic tape so as to order, instruct, or
       authorize a financial institution to debit or credit an account. Such term includes, but is not limited to, point-of-sale transfers, automated
       teller machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse transfers.




                                                                     Page I ofl6
            Case 2:21-bk-14776-WB                 Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                  Desc
                                                       Exhibit 3 Page 4 of 20
'i.    '
      RECORDING REQUESTED BY
             C,t-cCQJ..A
      WHEN RECORDED MAIL TO




      CREATIVE INVESTMENT GROUP, INC.
      2400 W. MAGNOLIA BL VD.,
      BURBANK, CA 91506
      Loan Number: RMF4017957

      Property Address:
      1223 NORTH JUNE STREET
      LOS ANGELES, CA 90038           S°< Z.S� ((7
      APN: 5532-002-006
                                                                                                   SPACE ABOVE THIS LINE FOR RECORDERS USE
                                                             DEED OF TRUST
                                             AND ASSIGNMENT OF RENTS
      DEFINITIONS

      Words used in multiple sections of this document are defined below and other words are defined in Sections 3, 10, 12, 17, 19, 20 and 22.
      Certain rules regarding the usage of words used in this document are also provided in Section 15.

      (A) "Security Instrument" means this document, which is dated APRIL 30, 2019, together with all Riders to this document.

      (B) "Borrower" is RENE JOSEPH BLANCAS DE BLANCO, AN UNMARRIED MAN. Borrower is the trustor under this Security
      Instrument. Borrower's mailing address is: 1223 NORTH JUNE STREET, LOS ANGELES, CA 90038.

      (C) "Lender" is EXHIBIT D. Lender is the beneficiary under this Security Instrument.

      (D) "Trustee" is ALL COUNTIES TRUSTE� SERVICE COMPANY, to whom Borrower irrevocably grants, transfers and assigns
      property, in Trust, with Power of Sale.

      (E) "Note" means the promissory note signed by Borrower and dated APRIL 30, 2019. The Note states that Borrower owes Lender
      ONE HUNDRED FIFTY FIVE THOUSAND DOLLARS exactly (U.S. $155,000.00) plus interest.

      (F) "Property" means the property that is described below under the heading "Transfer of Rights in the Property."

      (G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges due under the Note, and all
      sums due under this Security Instrument, plus interest.

      (H) "Riders" means all riders to this Security Instrument that are executed by Borrower. The following riders are to be executed by
      Borrower: Assignment of Rents and Profits; Security Agreement and Protection ofLenders' Security Rider.

      (I) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations, ordinances and administrative
      rules and orders (that have the effect of law) as well as all applicable final, non-appealable judicial opinions.

      (J) "Community Association Dues, Fees and Assessments" means all dues, fees, assessments and other charges that are imposed on
      Borrower or the Property by a condominium association, homeowners association or similar organization.

      (K) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper
      instrument, which is initiated through an electronic terminal, telephonic instrument, computer, or magnetic tape so as to order, instruct, or
      authorize a financial institution to debit or credit an account. Such term includes, but is not limited to, point-of-sale transfers, automated
      teller machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse transfers.




                                                                    Page 1 of16
       Case 2:21-bk-14776-WB                Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                Desc
<\
                                                 Exhibit 3 Page 5 of 20

 (L)   "Escrow Items" mean those items that are described in Section 3.

 (M) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by any third party (other
 than insurance proceeds paid under the coverages described in Section 5 for (i) damage to, or destruction of, the Property, (ii)
 condemnation or other taking of all or any part of the Property, (iii) conveyance in lieu of condemnation or (iv) misrepresentations of,
 or omissions as to, the value and/or condition of the Property.

 (N)   "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on, the Loan.

 (0) "Periodic Payment" means the regularly scheduled amount due for (1) principal and interest under the Note, plus (2) any
 amounts under Section 3 of this Security Instrument.

 (P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its implementing regulation,
 Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time, or any additional or successor legislation or
 regulation that governs the same subject matter. As used in this Security Instrument, "RESPA" refers to all requirements and
 restrictions that are imposed in regard to a "federally related mortgage loan" even if the Loan does not qualify as a "federally related
 mortgage loan" under RESP A.

 (Q) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not that party has assumed
 Borrower's obligations under the Note and/or this Security Instrument.

 TRANSFER OF RIGHTS IN THE PROPERTY

 This Security Instrument secures to Lender: (a) the repayment of the Loan, and all renewals, extensions and modifications of the Note;
 and (b) the performance of Borrower's covenants and agreements under this Security Instrument and the Note. For this purpose,
 Borrower irrevocably grants and conveys to Trustee, in trust, with power of sale, the following described property located in the
 County of LOS ANGELES, which currently has the address of 1223 NORTH JUNE STREET, LOS ANGELES, CA 90038 and
 fully described as:

 SEE LEGAL DESCRIPTION ATTACHED

 APN # 5532-002-006

 TOGETHER WITH all t�e improvements now or hereafter erected on the property, and all easements, appurtenances, and fixtures now
 or hereafter a part of the property. All replacements and additions shall also be covered by this Security Instrument. All of the
 foregoing is referred to in this Security Instrument as the "Property."                              ·

 BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant and convey the
 Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants and will defend generally the
 title to the Property against all claims and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and nonuniform.covenants with limited variations by
jurisdiction to constitute a uniform security instrument covering real property.

 UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

 1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower shall pay when due the
 principal of, and interest on, the debt evidenced by the Note and any prepayment charges and late charges due under the Note.
 Borrower shall also pay funds for Escrow Items pursuant to Section 3. Payments due under the Note and this Security Instrument shall
 be made in U.S. currency. However, if any check or other instrument received by Lender as payment under the Note or this Security
 Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments due under the Note and this Security
 Instrument be made in one or more of the following forms, as selected by Lender: (a) cash, (b) money order, (c) certified check, bank
 check, treasurer's check or cashier's check, provided any such check is drawn upon an institution whose deposits are insured by a
 federal agency, instrumentality, or entity or (d) Electronic Funds Transfer. Additionally, Lender can require payment due to senior
 encumbrances, including insurance, in the forms listed above.

 Payments are deemed received by Lender when received at the location designated in the Note or at such other location as may be
 designated by Lender in accordance with the notice provisions in Section 14. Lender may return any payment(s) or partial payment(s)
 if the payment(s) or partial payments are insufficient to bring the Loan current. Lender may accept any payment/s) or partial

                                                             Page2of16
       Case 2:21-bk-14776-WB                 Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                Desc
<'.
                                                  Exhibit 3 Page 6 of 20

  payment(s) insufficient to bring the Loan current, without waiver of any rights hereunder or prejudice to its rights to refuse such
  payment(s) or partial payments in the future, but Lender is not obligated to apply such payments at the time such payments are
  accepted. If each Periodic Payment is applied as of its scheduled due date, then Lender need not pay interest on unapplied funds.
  Lender may hold such unapplied funds until Borrower makes payment(s) to bring the Loan current. If Borrower does not do so within
  a reasonable period of time, Lender shall either apply such funds or return them to Borrower. If not applied earlier, such funds will be
  applied to any amounts under the Note owed by Borrower, Lender shall decide how to apply funds. Should a Notice of Default be of
  record, funds may be applied and the Notice of Default shall remain valid. No offset or claim which Borrower might have now or in
  the future against Lender shall relieve Borrower from making payments due under the Note and this Security Instrument or performing
  the covenants and agreements secured by this Security Instrument.

 2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments accepted and applied by
 Lender shall be applied in the following order of priority: First - interest due under the Note; Second - principal due under the Note;
 Third - amounts due under Section 3. However, should advances be made under this Deed of Trust, Lender has sole discretion as to the
 distribution as to how payments shall be applied when received. Such payments shall be applied to each Periodic Payment in the order
 in which it became due. Any remaining amounts shall be applied first to late charges, second to any other amounts due under this
 Security Instrument, and then to reduce the principal balance of the Note.

 If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a sufficient amount to pay any late
 charge due, the payment may be applied to the delinquent payment and the late charge. If more than one Periodic Payment is
 outstanding, Lender may apply any payment received from Borrower to the repayment of the Periodic Payments if, and to the extent
 that, each payment can be paid in full. To the extent that any excess exists after the payment is applied the full payment of one or more
 Periodic Payments, such excess may be applied to any late charges due. Voluntary prepayments shall be applied first to any
 prepayment charges and then as described in the Note.

 Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the Note shall not extend or
 postpone the due date, or change the amount, of the Periodic Payments.

 3. Funds for Escrow Items. Should Lender require, borrower or his successor shall pay to Lender on the day Periodic Payments are
 due under the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due for: (a) taxes and
 assessments and other items which can attain priority over this Security Instrument as a lien or encumbrance on the Property; (b)
 leasehold payments or ground rents on the Property, if any; (c) premiums for any and all insurance required by Lender under Section 5;
 and (d) Mortgage Insurance premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of Mortgage
 Insurance premiums in accordance with the provisions of Section 9. These items are called "Escrow Items." At origination or at any
 time during the term of the Loan, Lender may require that Community Association Dues, Fees and Assessments, if any, be escrowed
 by Borrower, and such dues, fees and assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of
 amounts to be paid under this Section. Borrower shall pay Lender the Funds for Escrow Items unless Lender waives Borrower's
 obligation to pay the Funds for any or all Escrow Items. Lender may waive Borrower's obligation to ·pay to Lender Funds for any or all
 Escrow Items at any time. Any such. waiver may only be in writing. In the event of such waiver, Borrower shall pay directly, when and
 where payable, the amounts due for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender requires,
 shall furnish to Lender receipts evidencing such payment within such time period as Lender may require. Borrower's obligation to
 make such payments and to provide receipts shall for all purposes be deemed to be a covenant and agreement contained in this Security
 Instrument. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and Borrower fails to pay the amount due for
 an Escrow Item, Lender may exercise its rights under Section 8 and pay such amount and Borrower shall then be obligated under
 Section 8 to repay to Lender any such amount. Lender may revoke the waiver as to any or all Escrow Items at any time by a notice
 given in accordance with Section 14 and, upon such revocation, Borrower shall pay to Lender all Funds, and in such amounts, that are
 then required under this Section 3.

 Lender may, at any time, collect and hold Funds in an amount (1) sufficient to permit Lender to apply the Funds at the time specified
 under RESPA and (2) not to exceed the maximum amount a lender can require under RESPA. Lender shall estimate the amount of
 Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance
 with Applicable Law.

 The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality, or entity (including Lender, if
 Lender is an institution whose deposits are so insured) or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the
 Escrow Items no later than the time specified under RESPA. Lender shall not charge Borrower for holding and applying the Funds,
 annually analyzing the escrow account, or verifying the Escrow Items, unless Lender pays Borrower interest on the Funds and
 Applicable Law permits Lender to make such a charge. Unless an agreement is made in writing or Applicable Law requires interest to
 be paid on the Funds, Lender shall not be required to pay Borrower any interest or earnings on the Funds. Borrower and Lender can
 agree in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower, without charge, an annual accounting
 of the Funds as required by RESP A.
                                                              Page3ofl6
      Case 2:21-bk-14776-WB                 Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                               Desc
                                                 Exhibit 3 Page 7 of 20

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower for the excess funds in
accordance with RESPA. If there is a shortage of Funds held in escrow, as defined under RESPA, Lender shall notify Borrower
as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the shortage in accordance with
RESPA, but in no more than twelve monthly payments. Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender.

4. Charges; Liens. Borrower shall perform all of Borrower's obligations under any mortgage, deed of trust-or other security
agreement with a lien which has priority over this Deed of Trust including borrower's covenants to make payments when due.
Additionally, borrower shall pay all taxes, assessments, charges, including garbage billings, fines, and impositions attributable to
the Property which can attain priority over this Security Instrument, leasehold payments or ground rents on the Property, if any,
and Community Association Dues, Fees and Assessments, if any. To the extent that these items are Escrow Items, Borrower
shall pay them in the manner provided in Section J.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Borrower: (a) agrees in
writing to the payment of the obligation secured by the lien in a manner acceptable to Lender, but only so long as Borrower is
performing such agreement; (b) contests the lien in good faith by, or defends against enforcement of the· lien in, legal
proceedings which in Lender's opinion operate to prevent the enforcement of the lien while those proceedings are pending, but
only until such proceedings are concluded; or (c) secures from the holder of the lien an agreement satisfactory to Lender
subordinating the lien to this Security Instrument. If Lender determines that any part of the Property is subject to a lien which
can attain priority over this Security Instrument, Lender may give Borrower a notice identifying the lien. Within 10 days of the
date on which that notice is given (excluding Deed of Trust liens, which need no notice), Borrower shall satisfy the lien or take
one or more of the actions set forth above in this Section 4.

Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or reporting service used by Lender
in connection with this Loan.

5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the Property insured against loss
by fire, hazards included within the term "extended coverage," and any other hazards including, but not limited to, earthquakes and
floods, for which Lender requires insurance. This insurance shall be maintained in the amounts (including deductible levels) and for the
periods that Lender requires. What Lender requires pursuant to the preceding sentences can change during the term of the Loan. The
insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's right to disapprove Borrower's choice, which
right shall not be exercised unreasonably. Lender may require Borrower to pay, in connection with this Loan, either: (1) a onetime
charge for flood zone determination, certification and tracking services or (2) a one-time charge for flood zone determination and
certification services and subsequent charges each time remappings or similar changes occur which reasonably might affect such
determination or certification. Borrower shall also be responsible for the payment of any fees imposed by the Federal Emergency
Management Agency in connection with the review of any flood zone determination resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage, at Lender's option
and Borrower's expense. Lender is under no obligation to purchase any particular type or amount of coverage. Therefore, such
coverage shall cover Lender, but might or might not protect Borrower, Borrower's equity in the Property, or the contents of the
Property, against any risk, hazard or liability and might provide greater or lesser coverage than was previously in effect.
Borrower acknowledges that the cost of the insurance coverage so obtained might significantly exceed the cost of insurance that
Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall become additional debt of Borrower
secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date of disbursement and shall be
payable, with such interest, upon notice from Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender's right to disapprove such policies,
shall include a standard mortgage clause, and shall name Lender as mortgagee and/or as an additional loss payee and Borrower further
agrees to generally assign rights to insurance proceeds to the holder of the Note up to the amount of the outstanding loan balance.
Lender shall have the right to hold the policies and renewal certificates. If Lender requires, Borrower shall promptly give to Lender all
receipts of paid premiums and renewal notices. If Borrower obtains any form of insurance coverage, not otherwise required by Lender,
for damage to, or destruction of, the Property, such policy shall include a standard mortgage clause and shall name Lender as
mortgagee and/or as an additional loss payee and Borrower further agrees to generally assign rights to insurance proceeds to the holder
of the Note up to the amount of the outstanding loan balance.

Borrower is to provide and deliver evidence of insurance to lender, which is to the satisfaction ofLender.

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made


                                                             Page4 of16
     Case 2:21-bk-14776-WB                  Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                Desc
                                                 Exhibit 3 Page 8 of 20

promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any insurance proceeds, whether or not the underlying
insurance was required by Lender, shall be applied to restoration or repair of the Property, if the restoration or repair is economically
feasible and Lender's security is not lessened. During such repair and restoration period, Lender shall have the right to hold such
insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the work has been completed to Lender's
satisfaction, provided that such inspection shall be undertaken promptly. Lender may disburse proceeds for the repairs and restoration
in a single payment or in a series of progress payments as the work is completed. Unless an agreement is made in writing or Applicable
Law requires interest to be paid on such insurance proceeds, Lender shall not be required to pay Borrower any interest or earnings on
such proceeds. Fees for public adjusters, or other third parties, retained by Borrower shall not be paid out of the insurance proceeds and
shall be the sole obligation of Borrower. If the restoration or repair is not economically feasible or Lender's security would be
lessened, the insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with the
excess, if any, paid to Borrower. Such insurance proceeds shall be applied in the order provided for in Section 2.

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim and related matters. If
Borrower does not respond within 30 days to a notice from Lender that the insurance carrier has offered to settle a claim, then Lender
may negotiate and settle the claim. The 30-day period will begin when the notice is given. In either event, or if Lender acquires the
Property under Section 21 or otherwise, Borrower hereby assigns to Lender (1) Borrower's rights to any insurance proceeds in an
amount not to exceed the amounts unpaid under the Note or this Security Instrument, and (2) any other of Borrower's rights (other than
the right to any refund of unearned premiums paid by Borrower) under all insurance policies covering the Property, insofar as such
rights are applicable to the coverage of the Property. Lender may use the insurance proceeds either to repair or restore the Property or
to pay amounts unpaid under the Note or this Security Instrument, whether or not then due.

6. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not destroy, damage or impair the
Property, allow the Property to deteriorate or commit waste on the Property. Whether or not Borrower is residing in the Property,
Borrower shall maintain the Property in order to prevent the Property from deteriorating or decreasing in value due to its condition.
Unless it is determined pursuant to Section 5 that repair or restoration is not economically feasible, Borrower shall promptly repair the
Property if damaged to avoid further deterioration or damage. If insurance or condemnation proceeds are paid in connection with
damage to, or the taking of, the Property, Borrower shall be responsible for repairing or restoring the Property only if Lender has
released proceeds for such purposes. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of
progress payments as the work is completed. If the insurance or condemnation proceeds are not sufficient to repair or restore the
Property, Borrower is not relieved of Borrower's obligation for the completion of such repair or restoration. Lender or its agent may
make reasonable entries upon and inspections of the Property. If it has reasonable cause, Lender may inspect the interior of the
improvements on the Property. Lender shall give Borrower notice at the time of or prior to such an interior inspection specifying such
reasonable cause. Additionally, should Borrower be conducting illegal activity on or about the property, this shall constitute a breach
under this security agreement.

7. Borrower's Loan Application. Borrower shall be in default if, during the Loan application process, Borrower or any persons or
entities acting at the direction of Borrower or with Borrower's knowledge or consent gave materially false, fraudulent, misleading,
misrepresentation, or inaccurate information or statements to Lender (or failed to provide Lender with material information) in
connection with the Loan. Material representations include, but are not limited to, representations concerning Borrower's occupancy of
the Property as Borrower's principal residence.

8. Protection of Lender's .Interest in the Property and Rights Under this Security Instrument. If (1) Borrower fails to perform
the covenants and agreements contained in this Security Instrument, (2) there is a legal proceeding that might significantly affect
Lender's interest in the Property and/or rights under this Security Instrument (such as a proceeding in bankruptcy, probate, for
condemnation or forfeiture, for enforcement of a lien which may attain priority over this Security Instrument or to enforce laws or
regulations), or (3) Borrower has abandoned the Property, then Lender may do and pay for whatever is reasonable or appropriate to
protect Lender's interest in the Property and rights under this Security Instrument, including protecting and/or assessing the value of
the Property, and securing and/or repairing the Property. Lender's actions can include, but are not limited to, (1) paying any sums
secured by a lien which has priority over this Security Instrument, (2) appearing in court, and (3) paying reasonable attorneys' fees to
protect its interest in the Property and/or rights under this Security Instrument, including its secured position in a bankruptcy
proceeding. Securing the Property includes, but is not limited to, entering the Property to make repairs, change locks, replace or
board up doors and windows, drain water from pipes, eliminate building or other code violations or dangerous conditions, and have
utilities turned on or off. Although Lender may take action under this Section 8, Lender does not have to do so and is not under any
duty or obligation to do so. The parties hereto agree that Lender incurs no liability for not taking any or all actions authorized under
this Section 8.

Any amounts disbursed by Lender under this Section 8 shall become additional debt of Borrower secured by this Security Instrument.
These amounts shall bear interest at the Note rate from the date of disbursement and shall be payable, with such interest, upon notice
from Lender to Borrower requesting payment.

                                                             Page5 of16
      Case 2:21-bk-14776-WB                  Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                  Desc
                                                  Exhibit 3 Page 9 of 20

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires fee title to
the Property, the leasehold and the fee title shall not merge unless Lender agrees to the merger in writing.

9. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan, Borrower shall pay the
premiums required to maintain the Mortgage Insurance in effect. If, for any reason, the Mortgage Insurance coverage required by
Lender ceases to be available from the mortgage insurer that previously provided such insurance and Borrower was required to make
separately designated payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain
coverage substantially equivalent to the Mortgage Insurance previously in effect, at a cost substantially equivalent to the cost to
Borrower of the Mortgage Insurance previously in effect, from an alternate mortgage insurer selected by Lender. If substantially
equivalent Mortgage Insurance coverage is not available, Borrower shall continue to pay to Lender the amount of the separately
designated payments that were due when the insurance coverage ceased to be in effect. Lender will accept, use and retain these
payments as a nonrefundable loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be non-refundable, notwithstanding
the fact that the Loan is ultimately paid in full, and Lender shall not be required to pay Borrower any interest or earnings on such loss
reserve. Lender can no longer require loss reserve payments if Mortgage Insurance coverage (in the amount and for the period that
Lender requires) provided by an insurer selected by Lender again becomes available, is obtained, and Lender requires separately
designated payments toward the premiums for Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making
the Loan and Borrower was required to make separately designated payments toward the premiums for Mortgage Insurance,
Borrower shall pay the premiums required to maintain Mortgage Insurance in effect, or to provide a non-refundable loss reserve, until
Lender's requirement for Mortgage Insurance ends in accordance with any written agreement between Borrower and Lender
providing for such termination or until termination is required by Applicable Law. Nothing in this Section 9 affects Borrower's
obligation to pay interest at the rate provided in the Note.

10. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby assigned to and shall be paid to
Lender. If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the Property, if the
restoration or repair is economically feasible and Lender's security is not lessened. During such repair and restoration period, Lender
shall have the right to hold such Miscellaneous Proceeds until Lender has had an opportunity to inspect such Property to ensure the
work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken promptly. Lender may pay for
the repairs and restoration in a single disbursement or in a series of progress payments as the work is completed. Unless an agreement
is made in writing or Applicable Law requires interest to be paid on such Miscellaneous Proceeds, Lender shall not be required to pay
Borrower any interest or earnings on such Miscellaneous Proceeds. If the restoration or repair is not economically feasible or
Lender's security would be lessened, the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument,
whether or not then due, with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be applied in the order
provided forin Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds shall be applied to the sums
secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.

In the event ofa partial taking, destruction, or loss in value of the Property in which the fair market value of the Property immediately
before the partial taking, destruction, or loss in value is equal to or greater than the amount of the sums secured by this Security
Instrument immediately before the partial taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing,
the sums secured by this Security Instrument shall be reduced by the amount of the Miscellaneous Proceeds multiplied by the
following fraction: (a) the total amount of the sums secured immediately before the partial taking, destruction, or loss in value divided
by (b) the fair market value of the Property immediately before the partial taking, destruction, or loss in value. Any balance shall be
paid to Borrower.

In the event ofa partial taking, destruction, or loss in value of the Property in which the fair market value of the Property immediately
before the partial taking, destruction, or loss in value is less than the amount of the sums secured immediately before the partial taking,
destruction, or loss in value, unless Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the
sums secured by this Security Instrument whether or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing Party (as defined in the next
sentence) offers to make an award to settle a claim for damages, Borrower fails to respond to Lender within 30 days after the date the
notice is given, Lender is authorized to collect and apply the Miscellaneous Proceeds either to restoration or repair of the Property or to
the sums secured by this Security Instrument, whether or not then due. "Opposing Party" means the third party that owes Borrower
Miscellaneous Proceeds or the party against whom Borrower has a right of action in regard to Miscellaneous Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in Lender's judgment, could result in
forfeiture of the Property or other material impairment of Lender's interest in the Property or rights under this Security Instrument.
Borrower can cure such a default and, if acceleration has occurred, reinstate as provided in Section 18, by causing the action or
proceeding to be dismissed with a ruling that, in Lender's judgment, precludes forfeiture of the Property or other material impairment

                                                               Page6of16
     Case 2:21-bk-14776-WB                  Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                Desc
                                                Exhibit 3 Page 10 of 20

of Lender's interest in the Property or rights under this Security Instrument. The proceeds of any award or claim for damages that are
attributable to the impairment of Lender's interest in the Property are hereby assigned and shall be paid to Lender.
All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in the order provided for in
Section 2.

11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or modification of
amortization of the sums secured by this Security Instrument granted by Lender to Borrower or any Successor in Interest of Borrower
shall not operate to release the liability of Borrower or any Successors in Interest of Borrower. Lender shall not be required to
commence proceedings against any Successor in Interest of Borrower or to refuse to extend time for payment or otherwise modify
amortization of the sums secured by this Security Instrument by reason of any demand made by the original Borrower or any
Successors in. Interest of Borrower. Any forbearance by Lender in exercising any right or remedy including, without limitation,
Lender's acceptance of payments from third persons, entities or Successors in Interest of Borrower or in amounts less than the amount
then due, shall not be a waiver of or preclude the exercise of any right or remedy.

12. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants and agrees that Borrower's
obligations and liability shall be joint and several. However, any Borrower who co-signs this Security Instrument but does not execute
the Note (a "co-signer"): (a) is co-signing this Security Instrument only to mortgage, grant and convey the co-signer's interest in the
Property under the terms of this Security Instrument; (b) is not personally obligated to pay the sums secured by this Security
Instrument; and (c) agrees that Lender and any other Borrower can agree to extend, modify, forbear or make any accommodations with
regard to the terms of this Security Instrument or the Note without the co-signer's consent.

Subject to the provisions of Section 17, any Successor in Interest of Borrower who assumes Borrower's obligations under this Security
Instrument in writing, and is approved by Lender, shall obtain all of Borrower's rights and benefits under this Security Instrument.
Borrower shall not be released from Borrower's obligations and liability under this Security Instrument unless Lender agrees to such
release in writing. The covenants and agreements of this Security Instrument shall bind ( except as provided in Section 19) and benefit
the successors and assigns of Lender.

13. Loan Charges. Lender may charge Borrower fees for services performed in connection with Borrower's default, for the purpose
of protecting Lender's interest in the Property and rights under this Security Instrument, including, but not limited to, attorneys' fees,
foreclosure fees, property inspection and valuation fees. In regard to any other fees, the absence of express authority in this Security
Instrument to charge a specific fee to Borrower shall not be construed as a prohibition on the charging of such fee. Lender may not
charge fees that are expressly prohibited by this Security Instrument or by Applicable Law.

If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so that the interest or other loan
charges collected or to be collected in connection with the Loan exceed the permitted limits, then: (a) any such loan charge shall be
reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already collected from Borrower which
exceeded permitted limits will be refunded to Borrower. Lender may choose to make this refund by reducing the principal owed under
the Note or by making a direct payment to Borrower. If a refund reduces principal, the reduction will be treated as a partial prepayment
without any prepayment charge (whether or not a prepayment charge is provided for under the Note). Borrower's acceptance of any
such refund made by direct payment to Borrower will constitute a waiver of any right of action Borrower might have arising out of
such overcharge.

14. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must be in writing. Any notice to
Borrower in connection with this Security Instrument shall be deemed to have been given to Borrower when mailed by first class mail
or when actually delivered to Borrower's Mailing Address if sent by other means. Notice to any one Borrower shall constitute notice to
all Borrowers unless Applicable Law expressly requires otherwise. The notice address shall be the Mailing Address unless Borrower
has designated a substitute notice address by notice to Lender.

Borrower shall promptly notify Lender of Borrower's change of address. If Lender specifies a procedure for reporting
Borrower's change of address, then Borrower shall only report a change of address through that specified procedure. There
may be only one designated notice address under this Security Instrument at any one time. Any notice to Lender shall be given
by delivering it or by mailing it by first class mail to Lender's address stated herein unless Lender has designated another
address by notice to Borrower.

Any notice in connection with this Security Instrument shall not be deemed to have been given to Lender until actually received by
Lender. If any notice required by this Security Instrument is also required under Applicable Law, the Applicable Law requirement will
satisfy the corresponding requirement under this Security Instrument. Borrower requests that a copy of any Notice of Default and any
Notice of Sale hereunder be mailed to Borrower at the Mailing Address stated herein, unless Borrower has designated another address
by Notice to Lender.

                                                             Page7ofl6
      Case 2:21-bk-14776-WB                  Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                  Desc
                                                 Exhibit 3 Page 11 of 20
; 15.. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed by federal law and the law of
  the jurisdiction in which the Property is located. All rights and obligations contained in this Security Instrument are subject to any
  requirements and limitations of Applicable Law. Applicable Law might explicitly or implicitly allow the parties to agree by contract or
  it might be silent, but such silence shall not be construed as a prohibition against agreement by contract. In the event that any provision
 or clause of this Security Instrument or the Note conflicts with Applicable Law, such conflict shall not affect other provisions of this
  Security Instrument or the Notewhich can be given effect without the conflicting provision.
  As used in this Security Instrument: (1) words of the masculine gender shall mean and include corresponding neuter words or words of
  the feminine gender, (2) words in the singular shall mean and include the plural and vice versa, and (3) the word "may" gives sole
  discretion without any obligation to take any action.

 16. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.

17. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 17, "Interest in the Property" means any
legal or beneficial interest in the Property, including, but not limited to, those beneficial interests transferred in a bond for deed,
contract for deed, installment sales contract or escrow agreement, the intent of which is the transfer of title by Borrower at a future date
to a purchaser.

In the event of sale or transfer, conveyance or alienation of said real property, or any part thereof, or any interest therein, whether
voluntary or involuntary (or if Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred), Beneficiary
shall have the right of acceleration, at it's option, to declare the Note secured by the Deed of Trust, irrespective of the maturity date
expressed therein, and without demand or notice, immediately due and payable. No waiver of this right shall be effective unless it is in
writing. Consent by the Beneficiary to one such transaction shall not constitute waiver of the right to require such consent to
succeeding transactions.

18. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions, Borrower shall have the right to have
enforcement of this Security Instrument discontinued at any time prior to the earliest of: (i) five business days before sale of the
Property pursuant to any power of sale contained in this Security Instrument; (ii) such other period as Applicable Law might specify
for the termination of Borrower's right to reinstate; or (iii) entry of a judgment enforcing this Security Instrument. Those conditions are
that Borrower: (a) pays Lender all sums which then would be due under this Security Instrument and the Note as ifno acceleration had
occurred; (b) cures any default of any other covenants or agreements; (c) pays all expenses incurred in enforcing this Security
Instrument, including, but not limited to, reasonable attorneys' fees, foreclosure fees, property inspection and valuation fees, and other
fees incurred for the purpose of protecting Lender's interest in the Property and rights under this Security Instrument; and (d) takes
such action as Lender may reasonably require to assure that Lender's interest in the Property and rights under this Security Instrument,
and Borrower's obligation to pay the sums secured by this Security Instrument, shall continue unchanged. Lender may require that
Borrower pay such reinstatement sums and expenses in one or more of the following forms, as selected by Lender: (a) cash, (b) money
order, (c) certified check, bank check, treasurer's check or cashier's check, provided any such check is drawn upon an institution
whose deposits are insured by a federal agency, instrumentality or entity or (d) Electronic Funds Transfer. Upon reinstatement by
Borrower, this Security Instrument and obligations secured hereby shall remain fully effective as if no acceleration had occurred.
However, this right to reinstate shall not apply in the case of acceleration under Section 17.

19. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the Note (together with this
Security Instrument) can be sold one or more times without prior notice to Borrower. A sale might result in a change in the entity
(known as the "Loan Servicer") that collects Periodic Payments due under the Note and this Security Instrument and performs other
mortgage loan servicing obligations under the Note, this Security Instrument, and Applicable Law. There also might be one or more
changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan Servicer, Borrower will be given written
notice of the change which will state the name and address of the new Loan Servicer, the address to which payments should be made
and any other information RESP A requires in connection with a notice of transfer of servicing. If the Note is sold and thereafter the
Loan is serviced by a Loan Servicer other than the purchaser of the Note, the mortgage loan servicing obligations to Borrower will
remain with the Loan Servicer or be transferred to a successor Loan Servicer(s) and are not assumed by the Note purchaser unless
otherwise provided by the Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an individual litigant or the member of a
class) that arises from the other party's actions pursuant to this Security Instrument or that alleges that the other party has breached any
provision of, or any duty owed by reason of, this Security Instrument, until such Borrower or Lender has notified the other party (with
such notice given in compliance with the requirements of Section 14) of such alleged breach and afforded the other party hereto a
reasonable period after the giving of such notice to take corrective action. If Applicable Law provides a time period which must elapse
before certain action can be taken, that time period will be deemed to be reasonable for purposes of this paragraph. The notice of
acceleration and opportunity to cure given to Borrower pursuant to Section 21 and the notice of acceleration given to Borrower pursuant
to Section 17 shall be deemed to satisfy the notice and opportunity to take corrective action provisions of this Section 19.



                                                            Page8ofl6
        Case 2:21-bk-14776-WB                  Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                Desc
                                                   Exhibit 3 Page 12 of 20
  2d.    Hazardous Substances. As used in this Section 20: (1) "Hazardous Substances" are those substances defined as toxic or
  hazardous substances, pollutants, or wastes by Environmental Law and the following substances: gasoline, kerosene, other flammable
  or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
  radioactive materials; (2) "Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that
  relate to health, safety or environmental protection; (3) "Environmental Cleanup" includes any response action, remedial action, or
  removal action, as defined in Environmental Law; and (4) an "Environmental Condition" means a condition that can cause, contribute
  to, or otherwise trigger an Environmental Cleanup .

  Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous Substances, or threaten to release
  any Hazardous Substances, on or in the Property. Borrower shall not do, nor allow anyone else to do, anything affecting the Property
  (1) that is in violation of any Environmental Law, (2) which creates an Environmental Condition or (3) which, due to the presence, use,
  or release of a Hazardous Substance, creates a condition that adversely affects the value of the Property. The preceding two sentences
  shall not apply to the presence, use, or storage on the Property of small quantities of Hazardous Substances that are generally
  recognized to be appropriate to normal residential uses and to maintenance of the Property (including, but not limited to, hazardous
  substances in consumer products).

  Borrower shall promptly give Lender written notice of (1) any investigation, claim, demand, lawsuit or other action by any
  governmental or regulatory agency or private party involving the Property and any Hazardous Substance or Environmental Law of
  which Borrower has actual knowledge; (2) any Environmental Condition, including but not limited to, any spilling, leaking, discharge,
  release or threat of release of any Hazardous Substance, and (3) any condition caused by the presence, use or release of a Hazardous
  Substance which adversely affects the value of the Property. If Borrower learns, or is notified by any governmental or regulatory
  authority, or any private party, that any removal or other remediation of any Hazardous Substance affecting the Property is necessary,
  Borrower shall promptly take all necessary remedial actions in accordance with Environmental Law. Nothing herein shall create any
  obligation on Lender for an Environmental Cleanup.

  NON UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

  21. Default. Upon default by Borrower in payment of any indebtedness secured hereby or in performance of any agreement
  hereunder, Beneficiary may declare all sums secured hereby immediately due and payable by delivery to Trustee, Agent of Beneficiary
  or Agent of Trustee, of written declaration of default and demand for sale and of written Notice of Default and of election to cause to
  be sold the Property, which notice Trustee, Agent of Beneficiary or Agent of Trustee shall cause to be filed for record. Trustee, Agent
  of Beneficiary or Agent of Trustee shall be entitled to rely upon the correctness of such notice.

  After the lapse of such time as then may be required by law following the recordation of said Notice of Default and Notice of Sale
  having been given as then required by law, Trustee or Trustee's Agent, without demand on Borrower, shall sell the Property at the time
  and place fixed by it in said Notice of Sale, either as a whole or in separate parcels and in such order as Trustee or Beneficiary may
  determine at public auction to the highest bidder for cash in lawful money of the United States, payable at time of sale. Trustee, or
  Trustee's Agent may postpone sale of all or any portion of the Property by public announcement at such time and place of sale, and
  from time to time thereafter may postpone such sale by public announcement at the time fixed by the preceding postponement. Trustee
  shall deliver to such purchaser its deed conveying the Property so sold, but without any covenant or warranty, expressed or implied.
  The recitals in such deed of any matters or facts shall be conclusive proof of the truthfulness thereof. Any person including Borrower,
  Trustee or Beneficiary as herein defined, may purchase at such sale. Trustor hereby waives any and all rights expressed or implied
, under California Civil Code Section 2924g(b). All junior lienholders shall be bound by this as well.

  If the Mortgaged Property consists of several lots, parcels or items of property, Beneficiary may: (a) designate the order in which
   such lots, parcels or items shall be offered for sale or sold, or (b) elect to sell such lots, parcels or items through a single sale, or
  through two or more successive sales, or in any other manner Beneficiary deems in its best interest. Any person, including Trustor,
  Trustee or Beneficiary, may purchase at any sale hereunder, and Beneficiary shall have the right to purchase at any sale hereunder by
  crediting upon the bid price the amount of all or any part of the indebtedness hereby secured. Should Beneficiary desire that more
  than one sale or other disposition of the Mortgaged Property be conducted, Beneficiary may, at its option, cause the same to be
  conducted simultaneously, or successively, on the same day, or at such different days or times and in such order as Beneficiary may
  deem to be in its best interests, and no such sale shall terminate or otherwise affect the lien of this Deed of Trust on any part of the
  Mortgaged Property not sold until all indebtedness secured hereby has been fully paid. In the event Beneficiary elects to dispose of
  the Mortgaged Property through more than one sale, Trustor agrees to pay the costs and expenses of each such sale and of any
  judicial proceedings wherein the same may be made, including reasonable compensation to Trustee and Beneficiary, their agents and
  counsel, and to pay all expenses, liabilities and advances made or incurred by Trustee in connection with such sale or sales, together
  with interest on all such advances made by Trustee at the lower of the rate set forth in the Note, or the maximum rate permitted by
  law to be charged by Trustee.

  After deducting all costs, fees and expenses ofTrustee and of this Trust, including cost of evidence of title in connection with

                                                                Page 9 of 16
      Case 2:21-bk-14776-WB                  Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                  Desc
                                                 Exhibit 3 Page 13 of 20

the sale, Trustee shall apply the proceeds of sale to payment of: all sums expended under the terms hereof, not then repaid, with
accrued interest at the rate prescribed in the Note; all other sums then secured thereby, and the remainder, if any, to the person or
persons legally entitled thereto.

22. The Agreement is Binding. This Deed of Trust applies to, inures to the benefit of, and binds all parties hereto, their heirs,
legatees, devises, administrators, executors, successors and assigns. The term "Beneficiary" shall mean the owner and holder,
including pledgees, of the Note secured hereby, whether or not named as Beneficiary herein. In this Deed of Trust, whenever the
contract so requires, the masculine gender includes the feminine and/or neuter, and the singular number includes the plural. As used
herein, "fixtures" includes but is not limited to carpeting, built-in appliances, drapery and drapery rods, landscaping, water tanks,
plumbing, machinery, air conditioners, ducts, and the like.

23. Reconveyance. Upon payment of all sums secured by this Security Instrument, Lender shall request Trustee to reconvey the
Property and shall surrender this Security Instrument and all notes evidencing debt secured by this Security Instrument to Trustee.
Trustee shall reconvey the Property without warranty to the person or persons legally entitled to it. Lender may charge such person or
persons a reasonable fee for reconveying the Property, and if the charging of the fee is 'permitted under Applicable Law. If the fee
charged does not exceed the fee set by Applicable Law, the fee is conclusively presumed to be reasonable.

24. Grievances. Neither Borrower nor Lender may commence, join, or be joined to any judicial action, except an appointment of a
receiver and/or a judicial foreclosure (as either an individual litigant or the member of a class) that arises from the other party's
actions pursuant to this Security Instrument or that alleges that the other party has breached any provision of, or any duty owed by
reason of, this Security Instrument, until such Borrower or Lender has notified the other party (with such notice given in compliance
with the requirements of Section 14) of such alleged breach and afforded the other party hereto a reasonable period after the giving of
such notice to take corrective action. If Applicable Law provides a time period which must elapse before certain action can be taken,
that time period will be deemed to be reasonable for purposes of this paragraph. The notice of acceleration and opportunity to cure
given to Borrower pursuant to Section 21 and the notice of acceleration given to Borrower pursuant to Section 17 shall be deemed to
satisfy the notice and opportunity to take corrective action provisions of this Section 55.

25. Substitute Trustee. Lender, at its option, may from time to time appoint a successor trustee to any Trustee appointed hereunder
by an instrument executed and acknowledged by Lender and recorded in the office of the Recorder of the county in which the Property
is located. Without conveyance of the Property, the successor trustee shall succeed to all the title, powers and duties conferred upon the
Trustee herein and by Applicable Law.

26. Multiple Lender Loans: Pursuant to Civil Code Section 2941.9, if this Deed of Trust has more than one Beneficiary (Lender)
with an undivided interest, it is subject to a signed agreement between all of the Lenders to be governed by the Lenders holding more
than 50% of the record beneficial interest of this Deed of Trust. This may occur during escrow or after the close of escrow.
Additionally, pursuant to Business & Professions Code Section 10238(i), the holders of more than 50% of the recorded beneficial
interests of the notes or interests may govern the actions to be taken on behalf of all holders in accordance with Civil Code Section
2941.9 in the event of default or foreclosure for matters that require direction or approval of the holders, including designation of the
broker, servicing agent, or other person acting on their behalf and the sale, encumbrance, or lease of real property owned by the holders
resulting from foreclosure or receipt of a deed in lieu of foreclosure.

27. Statement of Obligation Fee. Lender may collect a fee not to exceed the maximum amount permitted by Applicable Law for
furnishing the statement of obligation as provided by Section 2943 of the Civil Code of California.

28. Senior Lien Information. Lender may require information on any and all senior lien information from Borrower. Said request
must be made in writing to Borrower. Borrower must submit the information to Lender within 20 days of the date of request. Said
information can include, but is not limited to: name of senior lien holder, balance due, payment amount, next due date, address of lien
holder, phone number of lien holder, loan number and amounts advanced.

29. Document Drawing Service. If a document drawing service has been hired to draw loan documents, Borrower hereby agrees to
indemnify and hold Document Drawing Service, its officers, agents and representatives harmless from and against any costs, expense
(including, without limitation attorney fees, consulting fees and court costs).

30. Indemnification. Borrower hereby agrees to indemnify (as the same are incurred or accrued) and hold Lender and its officers, agents,
representatives harmless from and against any cost, expense (including, without limitation attorney fees, consulting fees and court costs),
demand, claim or lawsuit arising out of or related to the Property or the Loan, including, but not limited to any claims made by contractors,
suppliers, mechanics lien claimants, homeowner associations, governmental authorities, stop notice claimants, title companies or persons
purporting to be injured on or by the Property or by the acts or conduct of Borrower, its contractors, subcontractors, suppliers and or other
persons dealing with Borrower. If Borrower fails to provide such indemnity as the same accrues and as expenses

                                                              Page 10 of 16
      Case 2:21-bk-14776-WB                  Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                   Desc
                                                 Exhibit 3 Page 14 of 20

are incurred, the amount not paid shall be added to the principal amount of the Note and bear interest thereon at the same rate then in
effect (including any default rate in effect) and shall be secured by the same collateral as securing the Note and Loan Agreement.


31. Acceptance by Lender of Partial Payment After Notice of Default. By accepting partial payment (payments which do not satisfy a
default or delinquency in full), or any sums secured by this Deed of Trust after a notice of default has been recorded, or by accepting late
performance of any obligation secured by this Deed of Trust, or by adding any payments so made to the loans secured by this Deed of Trust,
whether or not such payments are made pursuant to a court order, Lender does not waive its right either to require prompt payment when
due of all other sums so secured or to declare default for failure to make any such payment promptly or to perform any such act. No exercise
of any right or remedy of the Lender or Trustee under this Deed of Trust shall constitute a waiver of any other right or remedy contained in
this Deed of Trust or provided by law.


32. Unsecured Portion of Indebtedness. If any part of the secured indebtedness cannot be lawfully secured by this Deed of Trust, or if
any part of the Property cannot be lawfully subject to the lien and security interest hereof to the full extent of such indebtedness, then all
payments made shall be applied on said indebtedness first in discharge of that portion thereof which is unsecured by this Deed of Trust.


33. Waiver of Marshalling; Other Waivers. To the extent permitted by law, Borrower waives (i) the benefit of all present or future
laws providing for any appraisement before sale ofany portion of the Mortgaged Property, (ii) all rights ofredemption, valuation,
appraisement, stay of execution, notice of election to mature or declare due the whole of the Indebtedness and marshalling in the event of
foreclosure of the lien created by this Instrument, (iii) all rights and remedies which Borrower may have or be able to assert by reason of
the laws of the State of California pertaining to the rights and remedies of sureties, (iv) the right to assert any statute oflimitations as a
bar to the enforcement of the lien of this Instrument or to any action brought to enforce the Note or any other obligation secured by this
Instrument, and (v) any rights, legal or equitable, to require marshalling of assets or to require upon foreclosure sales in a particular
order, including any rights under California Civil Code Sections 2899 and 3433. If the Mortgaged Property consists of several lots,
parcels or items of property, Beneficiary may: (a) designate the order in which such lots, parcels or items shall be offered for sale or
sold, or (b) elect to sell such lots, parcels or items through a single sale, or through two or more successive sales, or in any other manner
Beneficiary deems in its best interest. Any person, including Trustor, Trustee or Beneficiary, may purchase at any sale hereunder, and
Beneficiary shall have the right to purchase at any sale hereunder by crediting upon the bid price the amount of all or any part of the
indebtedness hereby secured. Should Beneficiary desire that more than one sale or other disposition of the Mortgaged Property be
conducted, Beneficiary may, at its option, cause the same to be conducted simultaneously, or successively, on the same day, or at such
different days or times and in such order as Beneficiary may deem to be in its best interests, and no such sale shall terminate or otherwise
affect the lien of this Deed of Trust on any part of the Mortgaged Property not sold until all indebtedness secured hereby has been fully
paid. In the event Beneficiary elects to dispose of the Mortgaged Property through more than one sale, Trustor agrees to pay the costs
and expenses of each such sale and of any judicial proceedings wherein the same may be made, including reasonable compensation to
Trustee and Beneficiary, their agents and counsel, and to pay all expenses, liabilities and advances made or incurred by Trustee in
connection with such sale or sales, together with interest on all such advances made by Trustee at the lower of the rate set forth in the
Note, or the maximum rate permitted by law to be charged by Trustee.


34. 125% TITLE INSURANCE POLICY. Borrower agrees to allow Lender to obtain a title policy in an amount exceeding the
face amount of the loan by 25% and instruct insuring title company of same. Lender and Borrower acknowledge this increase of
coverage is not for the allowance of negative amortization of the principal balance. This additional coverage is to pay for losses the
Lender may incur in a case which could increase the amount above the original principal balance coverage. Said losses could include
delinquent. interest, late charges, attorney fees, advances for insurance, taxes, etc. Borrower acknowledges this increase of coverage
does result in a higher fee which Borrower shall bear for the Lender title insurance policy.


35. Property Assessed Clean Energy ("PACE") (or similar type program). All Property Assessed Clean Energy ("PACE") (or
similar type program) are prohibited. In the event that a PACE assessment/loan becomes a lien on the Property and becomes a part of
the payment of property taxes or becomes senior to this Security Instrument in any way, Borrower shall be in breach of the note and
this Security Instrument and Lender has the right to take all acts set forth in Security Instrument and to accelerate this Loan. The loan
shall be in default and Lender may proceed under Section 21 of this Security Instrument.

36. SEVERABILITY; ENTIRE AGREEMENT; AMENDMENTS. The parties intend that the provisions of this Instrument and
all other Loan Documents, including the Promissory Note evidencing the indebtedness secured hereby, shall be legally severable. If
any term or provision of this Instrument or any other Loan Document, including the Promissory Note evidencing the indebtedness
secured hereby, be determined to any extent by a court of competent jurisdiction to be invalid or unenforceable, the remainder of this
Instrument or of such other Loan Document, including the aforesaid Promissory Note, shall not be affected thereby and each term and
provision shall be valid and be enforceable to the fullest extent permitted by law. This Instrument and the aforesaid Promissory Note
contains the entire agreement among the parties as to the rights granted and the obligations assumed in this Instrument. This Instrument
may not be amended or modified except by a writing signed by the party against whom enforcement is sought.

                                                              Page 11 of16
     Case 2:21-bk-14776-WB                 Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                             Desc
                                               Exhibit 3 Page 15 of 20

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Security Instrument and in any
rider(s) executed by Borrower and recorded with it.
                                         �bl'��
                      r-,//A//1'-...--                                                                          t,     iD [ q
                                                                                                                       /Date




- Co-Borrower                                                                                                          /Date




                                               ACKNOWLED�Ml;NT

            A notary publ!c or.other officer c9rt'.fpl�!itig tflis_ ·
            cer.tificateverlfies only the iclentity of the JndiviC,ual
            who signed the document to Whi�ti this certificate is
            attached, and not'the·truthfulriess, ,accuracy, or
          ,.validitv of that document
         State of California
        ·county of l..-0 5        A,v G£:t.,.,I? �               }


                                                     before. me, ldtl.L[A:fvt    C> f.-tA-CfZIS,         ;.loT"'µ.y fv6M c.
                                                                 ·   · (in�ert nc;Jme �ncl title oflhe offl�r)
         personallyapp�ared /ZbJG-_ fosePJ.I 8L4tX:1-;$ l)e- (zLAtJco                                                •
         Who proved to me.orr th� basis-of'satisfactdry: .evidenc;:e· to be·th.e. P�.rson(�; �t'\o$e n.ame.OO<is/�,
         subsciioecif to-the.within instrument arid acknbwlMSed:to              me
                                                                            thieft he/sti�l:ltiy·executeg lhe·�ame in
         hisl�ir aulhoi"ized'capacity(ies'); ·anci'lhat by.liis/�r s1g11at1.1re(� on thelnstrumentjhe                .
         person{:;,), or the entity ·.upQn behalf,ofwhlch the persori�-'acted, executed the instrument

        ·, certify uridet'PENAtTY:oFPERJURY.under the,taws                ofthe-state ofCalifprr,la that the fotegoing
         paragrapl1 is tg1e and :corr�ct
                                                                                                           WILLIAM C. MACRIS
         WITNESS my hand �nd official seal,                                                              Notary Public - California
                                                                                  j.                       Los Angeles County     I...
                                                                                                                        �o! :0}2211
                                                                                  z         "            Commission# 2219726
         Signature��(!_                                                           J         � ,·
                                                                                                     Ml to:m,   :x�r:s
                                           bi�                        (Seal)
                                                                                      O O          0 0




                                                             Page 12 of 16
                                                                          I
      Case 2:21-bk-14776-WB                  Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                               Desc
                                                 Exhibit 3 Page 16 of 20
                  PROTECTION OF LENDER'S SECURITY RIDER
NOTICE:                 THIS RIDER ADDS A PROVISION TO THE SECURITY INSTRUMENT ALLOWING THE LENDER TO
                     REQUIRE PAYMENT OF THE LENDER'S ATTORNEY'S FEES IN BANKRUPTCY CASES.

         THIS PROTECTION OF LENDER'S SECURITY RIDER is made APRIL 30, 2019, and is incorporated into and shall be
deemed to amend and supplement the Mortgage, Deed of Trust, or Security Deed (the "Security Instrument") of the same date given by
the undersigned (the "Borrower") to secure Borrower's note to EXHIBIT D (the "Lender") of the same date (the "Note") and covering
the property described in the Security Instrument and located at: 1223 NORTH JUNE STREET, LOS ANGELES, CA 90038 -
Property address.

        AMENDED COVENANT. In addition to the covenants and agreements made in the Security Instrument, Borrower and
Lender further covenant and agree as follows:

          A. PROTECTION OF LENDER'S SECURITY
In addition to the uniform covenant contained in section 8 of the Security Instrument, the following information is added:

        8. Protection of Lender's Security. If Lender's interest in the Property is materially affected by any proceeding under the
Bankruptcy Laws of the United States, Lender, at Lender's option, may take such action, including seeking relief under the Bankruptcy
Laws, and disburse such sums, including reasonable attorney's fees, as is necessary to protect Lender's interest.

        If Lender required mortgage insurance as a condition of making the loan secured by this Deed of Trust, Borrower shall pay
the premiums required to maintain such insurance in effect until such time as the requirement for such insurance terminates in
accordance with Borrower's and Lender's written agreement or Applicable Law.

         Any amounts disbursed by Lender pursuant to this Section 8, with interest thereon, at the Note rate, shall become additional
indebtedness of Borrower secured by this Deed of Trust. Unless Borrower and Lender agree to other terms of payment, such amounts
shall be payable upon notice from Lender to Borrower requesting payment thereof. Nothing contained in this Section 8 shall require
Lender to incur any expense or take any action hereunder.

     By SIGNING BELOW, Borrower accepts and agrees to the terms and covenant contained in this PROTECTION OF
LENDER'S SECURITY RIDER.




- Co-Borrower                                                                                                   /Date




                                                             Page 13 of 16
      Case 2:21-bk-14776-WB                   Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                     Desc
                                                  Exhibit 3 Page 17 of 20

                                       RIDER TO DEED OF TRUST
                                  ASSIGNMENT OF RENTS AND PROFITS
                                      AND SECURITY AGREEMENT

THIS RIDER is made this APRIL 30, 2019 and is incorporated into and shall be deemed to amend and supplement the Deed of Trust
of even date given by the undersigned (the "Borrower") to secure Borrower's promissory note to SUPERIOR LOAN SERVICING, as
Trustee for the benefit of EXHIBIT D - (collectively, "Lender") and covering the Property described in the Deed ofTrust and located
at 1223 NORTH JUNE STREET, LOS ANGELES, CA 90038.

    1. Assignment of Rents, Revenues and Profits
        (a) All of Borrower's interest in any leases, membership contracts, concessions agreements, rental agreements or any other
agreements pertaining to the Property now existing or hereafter entered into, all of the rents, royalties, issues, profits, revenue, income
and other benefits of the Property arising from the use or enjoyment of all or any portion thereof or from any lease or agreement
pertaining to occupancy of any portion of the Property now existing or hereafter entered into whether now due, past due, or to become
due, and including all unpaid rents, security deposits, prepaid membership fees and dues and other charges (the "Rents and Profits"),
are hereby absolutely, presently and unconditionally assigned, transferred and conveyed to Lender to be applied by Lender in payment
of the principal and interest and all other sums payable on the Note, and of all other sums payable under the Deed of Trust. Prior to the
occurrence of any Event of Default; Borrower shall have a license to collect and receive all Rents and Profits, which license shall be
terminable at the sole option of Lender, without regard to the adequacy of its security hereunder and without notice to or demand upon
Borrower, upon the occurrence of any Event of Default. It is understood and agreed that neither the foregoing Assignment of Rents and
Profits to Lender nor the exercise by Lender of any of its rights or remedies under the Deed of Trust shall be deemed to make Lender a
"mortgagee-in-possession" or otherwise responsible or liable in any manner with respect to the Property or the use, occupancy,
enjoyment or operation of all or any portion thereof, unless and until Lender, in person or by agent, assumes actual possession thereof.
Nor shall appointment of a receiver for the Property by any court at the request of Lender or by agreement with Borrower, or the
entering into possession of the Property or any part thereof by such receiver, be deemed to make Lender a mortgagee-in-possession or
otherwise responsible or liable in any manner with respect to the Property or the use, occupancy, enjoyment or operation of all or any
portion thereof. Upon the occurrence of any Event of Default, this shall constitute a direction to and full authority to each lessee under
any lease and each guarantor of any lease to pay all Rents and Profits to Lender without proof of the default relied upon. Borrower
hereby irrevocably authorizes each lessee and guarantor to rely upon and comply with any notice or demand by Lender for the payment
to Lender of any Rents and Profits due or to become due.
        (b) Borrower shall apply the Rents and Profits to the payment of all necessary and reasonable operating costs and expenses of
the Property, debt service on the indebtedness secured hereby, and a reasonable reserve for future expenses, repairs and replacements
for the Property, before using the Rents and Profits for Borrower's personal use or any other purpose not for the direct benefit of the
Property.

    2. Security Agreement This Deed of Trust is intended to be a security agreement pursuant to the California Uniform Commercial
Code for:
        (a) any and all items of personal property specified above as part of the Property which, under applicable law, may be subject
to a security interest pursuant to the California Uniform Commercial Code and which are not in this Deed of Trust effectively made
part of the real property, including, without limitation, Borrower's interest in allbuilding materials, fixtures, equipment and machinery
incorporated or to be incorporated into improvements constructed and to be constructed on the Property together with all interest of the
Borrower in all personal property, appliances, equipment and cost of goods now or hereafter owned or possessed by Borrower located
upon, in, or about or used in connection with the Property, including, without limitation, any and all personal property necessary for
the operation and maintenance of any business located on the property, together with all increases, substitutes, replacements, proceeds
and products thereof and additions and accessions thereto, all rents, issues and profits due or to become due Borrower from or
pertaining to said real property, Borrower's interest in any monies deposited by or on behalf of Borrower with any city, county, public
body, utility or agency for the installation or as security for the installation of any utility pertaining to the Property, all rights to the use
of any trade name, trademark or service mark now or hereafter associated with the business or businesses conducted on said premises
(subject, however, to any franchise or license agreements relating thereto) together with all rights of borrower under any policy or
policies of insurance covering the foregoing property and all proceeds, loss payments and premium refunds which may be payable with
respect to such insurance policies or any other insurance policies insuring said real or personal property and the proceeds of any
involuntary disposition, including without limitation any tort judgment proceeds; and
        (b) any and all items of property specified above as part of the Property which, under Applicable Law, constitute fixtures and
may be subject to a security interest under Section 9334 and/or 9604 California Uniform Commercial Code.




                                                                Page 14 of16
      Case 2:21-bk-14776-WB                  Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                  Desc
                                                 Exhibit 3 Page 18 of 20

    Borrower hereby grants Lender a security interest in said property, all of which is referred to in this Deed of Trust as "Personal
Property," and in all additions thereto, substitutions therefor and proceeds thereof, for the purpose of securing all indebtedness and
other obligations of Borrower now or hereafter secured by this Deed of Trust, which shall be a paramount and superior lien on all
such Personal Property at all times. Borrower agrees to execute and deliver financing and continuation statements covering the
Personal Property from time to time and in such form as Lender may require to perfect and continue the perfection of Lender's lien or
security interest with respect to the Personal Property. Borrower shall pay all costs of filing such statements and renewals and
releases thereof and shall pay all reasonable costs and expenses of any record searches for financing statements Lender may
reasonably require. Upon the occurrence of any default of Borrower hereunder, Lender shall have the rights and remedies of a
secured party under The California Uniform Commercial Code, including, Section 9604 thereof, as well as all other rights and
remedies available at law or in equity.

   Notwithstanding anything to the contrary contained in this Paragraph 2, Borrower may from time to time replace items of personal
property and fixtures constituting a part of the Property, provided that:

   (I) the replacements for such items of personal property or fixtures are of equivalent value and quality;

    (2) Borrower has good and clear title to such replacement property free and clear of any and all liens, encumbrances, security
interests, ownership interests, claims of title (contingents or otherwise), or charges of any kind, or the rights of any conditional sellers,
vendors or any third parties in or to such replacement property have been expressly subordinated at no cost to Lender to the lien of the
Deed of Trust in a manner satisfactory to Lender; and

   (3) at the option of Lender, Borrower provides at no cost to Lender a satisfactory opinion of counsel to the effect that the Deed of
Trust constitutes a valid. and subsisting first lien on and security interest in such replacement property and is not subject to being
subordinated or the priority thereof affected under any applicable law, including, but not limited to, the provisions of California
Commercial Code Sections 9334 and/or 9604.

IN WITNESS WHEREOF, Borrowers have executed this Rider as of the date first above written.
                             D���


RENE JOSEPH BLA CAS DE BLANCO - Borrower




- Co-Borrower                                                                                                   /Date




                                                              Page 15 of16
    Case 2:21-bk-14776-WB                  Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                                Desc
                                               Exhibit 3 Page 19 of 20

                                       RIDER TO DEED OF TRUST
       The following provisions are a part of and incorporated into that certain Deed of Trust and Assignment of Rents dated
as of APRIL 30, 2019, by and between RENE JOSEPH BLANCAS DE BLANCO ("Trustor"), SUPERIOR LOAN
SERVICING ("Trustee") and EXHIBIT D ("Beneficiary").

                                                   Assignment of Rents and Profits
     (a) Present Assignment. All ofTrustor's interest in any leases or other occupancy agreements pertaining to the Property now
existing or hereafter entered into, and all of the rents, royalties, issues, profits, revenue, income and other benefits of the Property
arising from the use or enjoyment of all or any portion thereof or from any lease or agreement pertaining to occupancy of any
portion of the Property now existing or hereafter entered into whether now due, past due, or to become due, and including all
prepaid rents and security deposits (the "Rents and Profits"), are hereby absolutely, presently and unconditionally assigned,
transferred and conveyed to Beneficiary to be applied by Beneficiary in payment of the principal and interest and all other sums
payable on the Note and under this Deed of Trust subject to the rights of residential tenants under California Civil Code Section
 1950.S(d). Beneficiary waives the right to exercise the rights and powers assigned to Beneficiary herein and agrees not to revoke
such waiver until and unless an event of acceleration (as set forth in Section 4 of the Deed of Trust) occurs. It is understood and
agreed that neither the foregoing assignment of Rents and Profits to Beneficiary nor the exercise by Beneficiary of any of its rights
or remedies hereunder shall be deemed to make Beneficiary a "mortgagee-in-possession" or otherwise responsible or liable in any
manner with respect to the Property or the use, occupancy, enjoyment or operation of all or any portion thereof, unless and until
Beneficiary, in person or by agent, assumes actual possession thereof. Nor shall appointment of a receiver for the Property by any
court at the request of Beneficiary or by agreement with Trustor, or the entering into possession of the Property or any part thereof
by such receiver, be deemed to make Beneficiary a "mortgagee-in-possession" or otherwise responsible or liable in any manner
with respect to the Property. Upon the occurrence of any event of default, this shall constitute a direction to and full authority to
each lessee under any lease to pay all Rents and Profits to Beneficiary without proof of the default. Trustor hereby irrevocably
authorizes each Jessee to rely on and comply with any notice or demand by Beneficiary for the payment to Beneficiary of any
Rents and Profits due· or to become due.
     (b) Application of Rents. Trustor shall apply the Rents and Profits to the payment of all necessary and reasonable
operating costs and expenses of the Property, and debt service on the indebtedness secured hereby, before using the Rents and
Profits for Trustor's personal use or any other purpose not for the direct benefit of the Property.
     (c) Notice to Tenants. Trustor shall at all times perform the obligations oflessor under all such leases. Trustor shall at any
time or from time to time, upon request of Beneficiary, transfer and assign to Beneficiary in such form as may be satisfactory to
Beneficiary, Trustor's interest in any lease, subject to and upon the condition, however, that prior to the occurrence of any event of
default hereunder Trustor shall have a license to collect and receive all Rents and Profits under such lease upon accrual, but not
prior thereto, as set forth in Paragraph (a) above. Whenever requested by Beneficiary, Trustor shall furnish to Beneficiary a
certificate of Trustor setting forth the names of all lessees under any leases, the terms of their respective leases, the space occupied,
the rents payable thereunder, and the dates through which any and all rents have been paid.
     (d) Attornment. Each lease for any part of the Property shall make provision for the attorrunent of the lessee thereunder to
any person succeeding to the interest ofTrustor as the result of any foreclosure or transfer in lieu of foreclosure hereunder.
     (e) Direct Creditor. Beneficiary shall be deemed to be the creditor of each lessee in respect of any assignments for the
benefit of creditors and any bankruptcy, arrangement, reorganization, insolvency, dissolution, receivership or other debtor-relief
proceedings affecting such lessee (without obligation on the part of Beneficiary, however, to file timely claims in such proceedings
or otherwise pursue creditor's rights therein). Beneficiary shall have the right to assign Trustor's right, title and interest in any
leases to any subsequent holder of this Deed of Trust or any participating interest therein or to any person acquiring title to all or
any part of the Property through foreclosure or otherwise. Any subsequent assignee shall have all the rights and powers herein
provided to Beneficiary. Beneficiary shall have the authority, as Trustor's attorney-in-fact, such authority being coupled with an
interest and irrevocable, to sign the name of Trustor and to bind Trustor on all papers and documents relating to the operation,
leasing and maintenance of the Property.
     (t) Miscellaneous.------------------------------------




- Co-Borrower                                                                                               /Date



                                                           Page 16of16
Case 2:21-bk-14776-WB            Doc 19-3 Filed 08/16/21 Entered 08/16/21 14:34:33                           Desc
                                     Exhibit 3 Page 20 of 20




                                               Legal Description

   A.P.N.: 5532-002-006

   Real property in the City of Los Angeles, County of Los Angeles, State of California, described as follows:

   LOT 36 OF TRACT NO. 2498 AS PER MAP RECORDED IN BOOK 24, PAGE 44 OF MAPS, IN THE OFFICE
   OF THE COUNlY RECORDER OF LOS ANGELES COUNlY, CALIFORNIA.
